                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-633-MOC-DCK

 YVETTE MARSHALL,                                   )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 NOVANT HEALTH, INC.,                               )
                                                    )
                   Defendant.                       )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 23) filed by Kimberly J. Kirk, concerning Patrick R. Duffey

on February 11, 2019. Patrick R. Duffey seeks to appear as counsel pro hac vice for Defendant

Novant Health, Inc. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 23) is GRANTED. Patrick R.

Duffey is hereby admitted pro hac vice to represent Defendant Novant Health, Inc.

         SO ORDERED.


                                     Signed: February 11, 2019
